               Case 14-31345 Document 207 Filed in TXSB on 01/09/19 Page 1 of 1

                                      UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF TEXAS


In     Jagger Industries, LLC
Re:                                                                               ENTERED
       Debtor(s)                                        Case No.: 14−31345        01/09/2019
                                                        Chapter: 7


                                              ORDER CLOSING CASE


The estate has been fully administered. Therefore, the Court orders:

1. Janet S Casciato−Northrup is discharged as trustee of the estate.

2. The Trustee's bond is cancelled.

3. The case is closed.




Signed and Entered on Docket: 1/9/19
